DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 8/27/2021 have been fully considered. Applicant has argued that the prior art does not teach the new limitation(s) added by amendment. The new limitation(s) will be addressed in the rejection(s) below.

Applicant has argued:
Further cross hatching is not required. The Specification provides that the Figures "shows a heater body 1 with an internal cavity." (Specification p 14, line 21, p. 15, line 24, p. 21, lines 1-2) Thus, any added cross hatching would be improper as it would be added to the internal cavity. 

Moreover, the Office Action bases its objection to the drawings on the 
statement "empty white area depicted as housing generally throughout the figures". As noted above, contrary to the Office Actions assertion, there is shown a heater body with an internal cavity, not a cross section of a solid housing. 

Further, figures 1, 2 and 5 are not cross sections of the device, per se, and as such would require no cross hatching. Instead, these figures show a "diagrammatic time line" of the operation of a device. (Specification, p. 13, lines 9, 13, and 17).

This is not persuasive. The specification as filed (published) [0085] states: “FIG. 3 shows a cross-sectional view of a chemical heater of the present invention being operated during the formation of a bismuth-alloy based plug;” [0086] states: “FIG. 4 shows a cross-sectional view of a chemical heater of the present invention being 
While the examiner agrees that Fig. 5 is described as a diagrammatic timeline of operation of the device, the examiner takes the position that the timeline depicts the operation with a series of cross sectional views. Fig. 5 contains a series of 4 cross sectional views to form the timeline. See Fig. 5 and Fig. 6, described as a cross sectional view in the specification, below. Figs. 5-6 depict the same view of the device.

    PNG
    media_image1.png
    755
    1450
    media_image1.png
    Greyscale

	Applicant’s argument “Thus, any added cross hatching would be improper as it would be added to the internal cavity.” is not persuasive. The specification (published) [0109] states: “The head of piston 5 has similar cross-sectional shape to the cavity, albeit slightly smaller, so that the piston can freely slide up and down within the cavity.” As can be seen in Figs. 2 and Fig. 6 the empty white area depicted as housing 
Applicant’s arguments allege that the white area missing cross hatching is not the body but a cavity, however, this interpretation conflicts with the description in the specification. See at least: Specification (published) [0136] states: “The chemical heater shown in FIG. 5 is similar to that shown in FIG. 2, but with the addition of a weakened region 17 located in the heater body 1 at the leading end of the heater. The region 17 is weakened relative to the rest of the heater body 1 such that it is more susceptible to being melted by the thermite 2 when it reacts to form a molten fluid 7.”; Specification (published) [0136] states: “It is envisioned that the weakened region may be defined as a region of the heater body which is thinner that the rest of the body 1.”; Specification (published) [0104] states: “Preferably the inside walls of the heater body 1 are coated with a refractory lining 30, such as ZrO.sub.2, so as to prevent the molten chemical heat source from sticking to the walls of the heater body and causing burn through.”; and Specification (published) [0107] states: “The heater body cavity houses a quantity of chemical reaction heat source, preferably in the form of thermite 2 (powder form, block form or fragmented block form).” 

Applicant has argued:
Applicant maintains its objection to the discussion of prior art in the context of a Restriction Requirement. Procedurally, Applicant is not able to appeal a Restriction Requirement to the board, a district court, or the Federal Circuit. As such Applicant is not afforded an opportunity to fully and fairly address the statements made in the Restriction Requirement. Applicant expressly reserves all rights to address and rebut such substantive prior art arguments or assertions, if they are made in a substantive Office Action.


Here, Applicant’s reply filed 4/6/2021 states: “The election is without traverse.”
The ADS filed 11/23/2018 claims benefit under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(d) or indicates National Stage entry from a PCT application by indicating the current application is a 371 of international PCT/BG2017/051457. 
As discussed in the prior Office Action, restriction in an Application filed under 371 requires analysis under the Unity of Invention standard. See MPEP 1893.03 (d) - Unity of Invention which states in part “The principles of unity of invention are used to determine the types of claimed subject matter and the combinations of claims to different categories of invention that are permitted to be included in a single international or national stage patent application. See MPEP § 1850 for a detailed discussion of Unity of Invention.” 
MPEP 1850, citing 37 CFR 1.475 II. states:
Whether or not any particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature," should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept.
Lack of unity of invention may be directly evident "a priori," i.e., before considering the claims in relation to any prior art, or may only become apparent "a posteriori," i.e., after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art.

Here, analysis was performed a posteriori, requiring the examiner to demonstrate that the technical feature was known. The prior Office Action demonstrates the entire claim was known and therefore, regardless of differences in opinion of what the special technical feature may be, all claim elements were known and therefore there is no special technical feature that makes a contribution over the prior art.

The Office request that Applicant cite to a relevant authority in support of Applicant’s argument that a posteriori analysis is improper under the Unity of Invention standard.

Applicant has argued:
Applicant has amended the claims to address any terms that arguably did not comply with the requirements of § 112. Applicant traverses any remaining objections… Further, the MPEP expressly acknowledges that the use of functional language is permissible: A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). There is nothing inherently wrong with defining some part of an invention in functional terms. Functional language does not, in and of itself, render a claim improper. In re 
Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971)… As noted by the court in Schreiber, "[a] patent applicant is free to recite features of an apparatus either structurally or functionally." Schreiber, 128 F.3d at 1478. A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used. (MPEP § 2173.05(g) (bolding added)). Thus, Applicant submits that the claims as amended now fully comply with the requirements of § 112.

This is not persuasive. The examiner notes the language of MPEP 2173.05(g) “Functional Limitations” following the section quoted by Applicant states: Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (bolding added).
Here, Applicant’s functional/intended use limitations appear to be based on the EPO / UK patent standards. When viewed under the USPTO standards hey raise the issue of indefiniteness with respect to the claims. One such example appears in claims 33/42, “… a heater body housing defining a trailing end and a leading end… wherein the heater body has a leading end that, in use, is deployed down-hole first…” Claims 33/42 are an apparatus claims. It is unclear how to determine which end is the leading end and trailing end until an operator begins to lower the apparatus into the well. Additionally, it is unclear if a structurally identical chemical heater used outside of a wellbore would read on the claims as, based on Applicant’s definition, the structurally identical device would not have a ‘leading end’ or a ‘trailing end’. 


It is unclear whether an apparatus structurally identical to the apparatus of claim 33/42 would be considered to read on the claim if the operator begins lowering the apparatus downhole, pulls the apparatus out of the well, reverses the orientation and then lowers the apparatus back into the well.
It is unclear whether an apparatus structurally identical to the apparatus of claim 33/42 would be considered infringing if the operator intended to lower the apparatus into the well with the end comprising the ignition means deployed downhole first but accidently dropped the apparatus into the well upside down. 
The apparatus claims are indefinite because whether a structurally identical apparatus reads on the claims depends on the operator’s intent or actual use of the apparatus itself and not any structural differences. 
In response to applicant's argument that intended use / functional language is permitted, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Applicant has argued:

It is fundamental, and well established, that an Office Action cannot combine a prior art reference in such a manner as to render in inoperable, or changed from its principal operation.

This is not persuasive. The combination of Lowry in view of Robinson teaches modifying Lowry to include a housing. The combination does not, as Applicant argues, modify Robinson to include the attempting to use the thermite plug of Lowry as the source of generated gas in Robinson. 
Additionally, Applicant’s argument that “There is no basis to combine a gas generation device for activation of downhole tool with a termite device for sealing a well. … Such a combination would melt and destroy the very tool that Robertson was intended to actuate.” Is not persuasive. The combination does not teach activating the tool of Robertson. Assuming Arguendo the combination relied upon adding thermite to Robertson, Robertson already teaches using thermite “An ignition device for a downhole tool includes a body with a cavity, a thermite material and a resistive element within the cavity.” (Robertson Abstract).

Drawings
The drawings are objected to because they are missing proper shading and cross hatching. Specific cross hatching depicts specific materials. See MPEP 608.02 and 37 CFR 1.84. Some, but not all examples are the empty white area depicted as housing generally throughout the figures, the empty white area above 2 & 7 in Fig 1, the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objections to the drawings will not be held in abeyance. If the objections to the drawings are not appropriately addressed in Applicant’s next response the response will be held nonresponsive.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 33, 42, 45-46 include the limitation(s): “…ignition means…”
The specification as filed does not describe what the “ignition means” is. The specification as filed describes the operating an ignition means remotely via wired or wireless connection, but not the structure of the ignition means itself. 
Applicant’s specification is silent as to any mechanical/structural details that would be needed for one of ordinary skill in the art make and use the “ignition means”.
Applicant's limitations would read on future “ignition means” which have not yet been invented, even by Applicant.
Claims 34-41, 43-51 are rejected based on dependency from a rejected claim.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 
 

The specification as filed does not describe what the “deployment tool engagement means” is. The specification as filed mentions the deployment tool engagement means in [0125] of the specification as filed (published), but not the structure of the deployment tool engagement means itself, stating “In use, the chemical heater is provided with deployment tool engagement means 8, to which a suitable wireline 9 can be secured, so that the heater can be delivered down a hole to the target region.”
Applicant’s specification is silent as to any mechanical/structural details that would be needed for one of ordinary skill in the art make and use the “deployment tool engagement means”.
Applicant's limitations would read on future “deployment tool engagement means” which have not yet been invented, even by Applicant.
Claims 43-44 are rejected based on dependency from a rejected claim.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The claim limitations “ignition means” and “deployment tool engagement means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification as filed does not describe what the “ignition means” is. The specification as filed describes the operating an ignition means remotely via wired or wireless connection, but not the structure of the ignition means itself. 
Applicant’s specification is silent as to any mechanical/structural details that would be needed for one of ordinary skill in the art make and use the “ignition means”.
Applicant's limitations would read on future “ignition means” which have not yet been invented, even by Applicant.
The specification as filed does not describe what the “deployment tool engagement means” is. The specification as filed mentions the deployment tool engagement means in [0125] of the specification as filed (published), but not the structure of the deployment tool engagement means itself, stating “In use, the chemical heater is provided with deployment tool engagement means 8, to which a suitable wireline 9 can be secured, so that the heater can be delivered down a hole to the target region.”

Applicant's limitations would read on future “deployment tool engagement means” which have not yet been invented, even by Applicant.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 31-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33-51 include, or depend from claims that include, the limitation(s) “leading end” and/or “trailing end”. Claims 33-44 are an apparatus claims. It is unclear how to determine which end is the leading end until an operator begins to lower the apparatus into the well. The claim defines the leading end as the end of the apparatus deployed down-hole first. 
It is unclear whether an apparatus structurally identical to the apparatus of claim 33/42 would be considered to read on the claim if it was lowered into the well upside down as the act of lowering the apparatus upside down would, by the definition of “leading end” in the claim, change the portion of the apparatus considered the leading end.
It is unclear whether an apparatus structurally identical to the apparatus of claim 33/42 would be considered to read on the claim if the operator begins lowering the 
It is unclear whether an apparatus structurally identical to the apparatus of claim 33/42 would be considered infringing if the operator intended to lower the apparatus into the well with the end comprising the ignition means deployed downhole first but accidently dropped the apparatus into the well upside down. 
It is unclear whether an apparatus structurally identical to the apparatus of claim 33/42 would be considered infringing if the operator actuated the apparatus outside of a wellbore. 
The apparatus claims are indefinite because whether a structurally identical apparatus reads on the claims depends on the operator’s intent or actual use of the apparatus itself and not any structural differences. 
Claims 34-41, 43-51 are rejected based on dependency from a rejected claim.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claims 33, 42 recites the limitation "an ignition means" and “ignition means” in the claims.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the second recitation of “ignition means” is referring to the ignition means introduced as “an ignition means” or if the second recitation of “ignition means” is referring to a second distinct ignition means. 
Claims 34-41, 43-51 are rejected based on dependency from a rejected claim.

Claims 33, 42 recites the limitation "an actuator" and “an actuator” in the claims.  It is unclear if the second recitation of “an actuator” is referring to the first actuator introduced or if the second recitation of “an actuator” is referring to a second distinct actuator. 
Claims 34-41, 43-51 are rejected based on dependency from a rejected claim.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 33-37, 42 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Lowry (US 20150211322) in view of Applicant’s Admitted Prior Art (AAPA).

Regarding claim 33, Lowry teaches: 
(Lowry Figs. 2, 7-8) for use in down-hole operations, said heater comprising: 
a leading end (Lowry near 3) and a trailing end (Lowry near 5/22)
a chemical reaction heat source (Lowry 4), an ignition means (Lowry 3), and an actuator (Lowry 22); 
ignition means (Lowry 3), located in a heating zone (Lowry near 10/14/12) proximal to the leading end of the heater, for triggering a chemical reaction (Lowry Figs. 2, 8, [0020-0023, 0052-0059]) in the chemical reaction heat source material located in the heating zone; and 
an actuator (Lowry 22) configured to urge the chemical reaction heat source material towards the heating zone.
Lowry does not expressly state: a heater body housing.
Applicant’s Admitted Prior Art (AAPA) teaches a chemical heater comprising a heater body housing (AAPA 1) with an internal cavity wherein within the cavity is received a chemical reaction heat source (AAPA 2) in the form of thermite. At the base of the heater body (AAPA 1), which in use would typically be the leading end of the heater that is deployed down the hole first, is an ignition means (AAPA 3).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Lowry to include a heater body housing in order to allow the operator to protect the heater fuel and electronic components while tripping in and to provide an old and well known way to electrically initiate the ignitor to start the chemical reaction once the tool is in place. 

Regarding claim 34, the combination of Lowry and AAPA teaches: 
The heater of claim 33, wherein the chemical reaction heat source material comprises thermite (Lowry [0005-0006], 4) or a thermite based composition.

 Regarding claim 35, the combination of Lowry and AAPA teaches: 
The heater of claim 33 or 34, wherein the actuator comprises a piston (Lowry 20) that is resiliency biased towards the leading end of the heater body.

Regarding claim 36, the combination of Lowry and AAPA teaches: 
The heater of claim 33 or 34, wherein the actuator comprises a piston (Lowry 20) that, in use, is mechanically, hydraulically or pneumatically driven towards the leading end of the heater body.

Regarding claim 37, the combination of Lowry and AAPA teaches: 
The heater of claim 33 or 34, wherein the chemical reaction heats source material is provided within the heater body in the form of one or more solid blocks (Lowry 4, [0006, 0019]).

Regarding claim 42, the combination of Lowry and AAPA teaches: 
A chemical heater (Lowry Figs. 2, 7-8) for use in down-hole operations, said heater comprising: 
a leading end (Lowry near 3) and a trailing end (Lowry near 5/22)
(Lowry 4), an ignition means (Lowry 3), an actuator (Lowry 22) and a deployment tool engagement means (Lowry not labeled, circular connection between wireline 5 and upper portion of tool 22).; 
ignition means (Lowry 3), located in a heating zone (Lowry near 10/14/12) proximal to the leading end of the heater, for triggering a chemical reaction (Lowry Figs. 2, 8, [0020-0023, 0052-0059]) in the chemical reaction heat source material located in the heating zone; and 
an actuator (Lowry 22) configured to urge the chemical reaction heat source material towards the heating zone.
Lowry does not expressly state: a heater body housing.
Applicant’s Admitted Prior Art (AAPA) teaches a chemical heater comprising a heater body housing (AAPA 1) with an internal cavity wherein within the cavity is received a chemical reaction heat source (AAPA 2) in the form of thermite. At the base of the heater body (AAPA 1), which in use would typically be the leading end of the heater that is deployed down the hole first, is an ignition means (AAPA 3).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Lowry to include a heater body housing in order to allow the operator to protect the heater fuel and electronic components while tripping in and to provide an old and well known way to electrically initiate the ignitor to start the chemical reaction once the tool is in place.

Claims 43-44 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Lowry and AAPA in view of Cortez (US 20120255742).

Regarding claim 43, the combination of Lowry and AAPA teaches: 
The heater of claim 42, but does not expressly state: wherein the inner walls of the heater body comprise a refractory lining.
Cortez teaches: a downhole heater wherein the inner walls of the heater body comprise a refractory lining (Cortez 82, [0012]). 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination to include a refractory lining inside the heater body in order to allow the operator to control and direct the heat generated by the heater toward the desired area of the tool and well.

Regarding claim 44, the combination of Lowry, AAPA, and Cortez teaches: 
The heater of claim 43, wherein the refractory lining comprises a material selected from the group consisting of: fibre glass; poly-para-phenylene terephthalamide; a coating of a ceramic material (Cortez 82, [0012]), zirconium oxide (ZrO2), aluminium oxide, magnesium oxide, and combinations thereof.
With regard to the remaining refractory lining materials of the Markush group recited in claim 44, the Examiner notes that Applicant’s Admitted Prior Art the materials of the Markush group are known as obvious variants in view of Applicant’s failure to seasonably traverse the taking of Official Notice in the previous Office Action. Therefore, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the combination, in view of .

Claims 33-42, 45 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Lowry (US 20150211322) in view of Robertson (US 6925937).

Regarding claim 33, Lowry teaches: 
A chemical heater (Lowry Figs. 2, 7-8) for use in down-hole operations, said heater comprising: 
a leading end (Lowry near 3) and a trailing end (Lowry near 5/22)
a chemical reaction heat source (Lowry 4), an ignition means (Lowry 3), and an actuator (Lowry 22); 
ignition means (Lowry 3), located in a heating zone (Lowry near 10/14/12) proximal to the leading end of the heater, for triggering a chemical reaction (Lowry Figs. 2, 8, [0020-0023, 0052-0059]) in the chemical reaction heat source material located in the heating zone; and 
an actuator (Lowry 22) configured to urge the chemical reaction heat source material towards the heating zone.
Lowry does not describe or provide the structural details of the heater or expressly state a heater body housing.
Robertson teaches a downhole heater body housing (Robertson 303) defining a leading end (Robertson 331) and trailing end (Robertson 329), comprising (Robertson 327) and an ignition means (Robertson 313/403). 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Lowry to include a heater body housing in order to allow the operator to protect the heater fuel and electronic components while tripping in and to provide an old and well known way to electrically initiate the ignitor to start the chemical reaction once the tool is in place. 
Note: Additionally, Lowry teaches an electric ignitor (3) without additional structure to complete an electric circuit, however, Lowry cites Robertson. Robertson teaches using the heater body as part of the ignitor circuit (Robertson 8:19-25) to initiate the reaction in a chemical heater. See Robinson Figs. 11-14. 

Regarding claim 34, the combination of Lowry and Robertson teaches: 
The heater of claim 33, wherein the chemical reaction heat source material comprises thermite (Lowry [0005-0006], 4) or a thermite based composition.

Regarding claim 35, the combination of Lowry and Robertson teaches: 
The heater of claim 33 or 34, wherein the actuator comprises a piston (Lowry 20) that is resiliency biased towards the leading end of the heater body.

Regarding claim 36, the combination of Lowry and Robertson teaches: 
(Lowry 20) that, in use, is mechanically, hydraulically or pneumatically driven towards the leading end of the heater body.

Regarding claim 37, the combination of Lowry and Robertson teaches: 
The heater of claim 33 or 34, wherein the chemical reaction heats source material is provided within the heater body in the form of one or more solid blocks (Lowry 4, [0006, 0019]).

Regarding claim 38, the combination of Lowry and Robertson teaches: 
wherein the heating zone of the heater body is configured to have a greater resistance (Robertson near 301) to heat than the rest of the heater body (Robertson near 324).

Regarding claim 39, the combination of Lowry and Robertson teaches: 
The heater of claim 33 or 38, wherein the heating zone of the heater body comprises a heat resistant base (Robertson comprising 321 and 301 near 321) located at the leading end of the heater body.

Regarding claim 40, the combination of Lowry and Robertson teaches: 
The heater of claim 33, wherein the heater body comprises at least one weakened region (Robertson 347) that is configured to melt before a heat resistant region (Robertson comprising 321 and 301)  of the heater body, the rest of the heater 

Regarding claim 41, the combination of Lowry and Robertson teaches: 
The heater of claim 40, wherein said weakened region is configured to create a discharge point (Robertson 347 melts opening passage 324) in the heater body through which molten chemical reaction heat source material can escape the heating zone of the heater.

Regarding claim 42, the combination of Lowry and Robertson teaches: 
A chemical heater (Lowry Figs. 2, 7-8) for use in down-hole operations, said heater comprising: 
a leading end (Lowry near 3) and a trailing end (Lowry near 5/22)
a chemical reaction heat source (Lowry 4), an ignition means (Lowry 3), an actuator (Lowry 22) and a deployment tool engagement means (Lowry not labeled, circular connection between wireline 5 and upper portion of tool 22).; 
ignition means (Lowry 3), located in a heating zone (Lowry near 10/14/12) proximal to the leading end of the heater, for triggering a chemical reaction (Lowry Figs. 2, 8, [0020-0023, 0052-0059]) in the chemical reaction heat source material located in the heating zone; and 
an actuator (Lowry 22) configured to urge the chemical reaction heat source material towards the heating zone.

Robertson teaches a downhole heater body housing (Robertson 303) defining a leading end (Robertson 331) and trailing end (Robertson 329), comprising therebetween a chemical reaction heat source (Robertson 327) and an ignition means (Robertson 313/403).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Lowry to include a heater body housing in order to allow the operator to protect the heater fuel and electronic components while tripping in and to provide an old and well known way to electrically initiate the ignitor to start the chemical reaction once the tool is in place. 
Note: Additionally, Lowry teaches an electric ignitor (3) without additional structure to complete an electric circuit, however, Lowry cites Robertson. Robertson teaches using the heater body as part of the ignitor circuit (Robertson 8:19-25) to initiate the reaction in a chemical heater. See Robinson Figs. 11-14. 

Regarding claim 45, the combination of Lowry and Robertson teaches: 
Method of operating a chemical heat source down-hole, said method comprising: deploying a chemical heater according claim 33 down a hole leading end first until the heater is located at a target site within the hole; 
activating (Lowry Figs. 2A-2C, 6A-D, [0006, 0019]) the ignition means to trigger a reaction in the chemical heat source located in a heating zone of proximal to the leading end of the heater body; 
(Lowry Figs. 2A-2C, [0019]) the actuator to urge unreacted chemical reaction heat source material within the heater body towards the heating zone.

Claims 43-44 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Lowry and Robertson in view of Cortez.

Regarding claim 43, the combination of Lowry and Robertson teaches: 
The heater of claim 42, but does not expressly state: wherein the inner walls of the heater body comprise a refractory lining.
Cortez teaches: a downhole heater wherein the inner walls of the heater body comprise a refractory lining (Cortez 82, [0012]). 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination to include a refractory lining inside the heater body in order to allow the operator to control and direct the heat generated by the heater toward the desired area of the tool and well.

Regarding claim 44, the combination of Lowry, Robertson, and Cortez teaches: 
The heater of claim 43, wherein the refractory lining comprises a material selected from the group consisting of: fibre glass; poly-para-phenylene terephthalamide; a coating of a ceramic material (Cortez 82, [0012]), zirconium oxide (ZrO2), aluminium oxide, magnesium oxide, and combinations thereof.
.

Claims 46, 50 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Lowry and Robertson in view of Carragher (US 20150368542).

Regarding claim 46, the combination of Lowry and Robertson teaches: 
The method of claim 45, wherein the chemical reaction heat source material (Lowry 4) comprises thermite or a thermite based composition but does not expressly state: further comprising locating a bismuth-based alloy adjacent to the heating zone of the heater body before activating the ignition means.
Carragher teaches using a downhole heater comprising a chemical reaction heat source that comprises thermite and locating (Carragher [0061-0065]) a bismuth-based alloy adjacent to the heating zone of the heater body before activating the ignition means.
(Carragher [0072]) as bismuth alloys have high or low melting points, to enable the production of plugs for the abandonment of deeper wells where subterranean temperatures are higher (Carragher Abstract).

Regarding claim 50, the combination of Lowry, Robertson, and Carragher teaches: 
The method of any of claims 46 to 49, wherein the heat provided by the heating zone is directed towards the bismuth-based alloy to melt it (Carragher [0061-0065]).

Claims 48 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Lowry, Robertson, and Carragher in view of Eden (US 6923263).

Regarding claim 48, the combination of Lowry, Robertson, and Carragher teaches: 
The method of claim 46, but does not discuss the deployment order of components or expressly state: wherein locating the bismuth-based alloy adjacent to 
Eden teaches locating the bismuth-based alloy adjacent to the heating zone involves mounting the alloy on the outside of the heater and deploying both the heater and the alloy at the same time (Eden 4:42-5:18).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination to include locating the bismuth and heater at the same time. This would have achieved the predictable result of allowing the operator to melt the bismuth alloy and form a plug in known and reliable way (Eden 4:42-5:18).

Claims 49 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Lowry, Robertson, and Carragher in view of Gonzalez (US 20060144591).

Regarding claim 49, the combination of Lowry, Robertson, and Carragher teaches: 
The method of claim 46, but does not discuss the deployment order of components or expressly state: wherein locating the bismuth-based alloy adjacent to the heating zone involves deploying the alloy within a well after the heater has been deployed.
 teaches locating the bismuth-based alloy adjacent to the heating zone involves deploying the alloy (Gonzalez 38) after the heater (Gonzalez 36) has been deployed (Gonzalez [0022]).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination to include locating the bismuth after the heater was positioned. This would have achieved the predictable result of allowing the operator to melt the bismuth alloy and form a plug in known and reliable way (Gonzalez [0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808.  The examiner can normally be reached on M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/David Carroll/           Primary Examiner, Art Unit 3674